 

Exhibit 10.2

 

JOINT SCHOOL-RUNNING AGREEMENT

 

Party A: The People’s Government of Shaoshan City Hunna Province

 

Legal Representative: Zhenhua Xie

 

Party B: Hunan Oya Education Technology Co., Ltd

 

Legal Representative: Guangwen He

 

Pursuant to the Vocational Education Law of the People’s Republic of China, The
Law of the People's Republic of China on Promotion of Privately-Run Schools, The
Decision of the State Council on Pushing the Development of Vocational and
Technical Education (Guofa [2005] No.35) and The Decision of the People’s
Government of Hunan Province on Pushing the Development of Vocational and
Technical Education (Xiangfa [2006] No.22), for the purpose of promoting the
development of Shaoshan Secondary Vocational Technical School (hereinafter
referred to as “Shaoshan Vocational School”), Party A and Party B, after
sufficient consultations, make and enter into this agreement concerning
school-running cooperation between Shaoshan Vocational School and Hunan Oya
Education Technology Co., Ltd (hereinafter referred to as “Oya”) as follows:

 

1.The Nature of School Running and the School’s Name

 

Nature of school running: sponsored by government and funded by private capital.

 

The school’s name is Shaoshan Secondary Vocational Technical School.

 

2.Objective of School–Running Cooperation

 

Party A and Party B will work together 1) to ensure that the school will cover a
total area of more than 49 acres with RMB60million investment in fixed assets
and that the number of students in school will reach above 6,000 during the
cooperation period, 2) to build the “Shaoshan Vocational Center” into A model
vocational center in Hunan Province in 2011, and 3) to develop Shaoshan
Vocational School into a provincial key vocational school and build “Shaoshan
Modern Vocational Technical School”.

 

3.Administration Management

 

3.1Legal representative of the school: Hunan Oya Education Technology Co., Ltd.

 

3.2After the school-running cooperation begins, the school shall implement the
principal responsible system under the leadership of the board of directors. A
board of directors shall be established through both parties’ mutual
negotiation. The member portion shall be 2(Party A):3(Party B) and the chairman
of the board shall be from Party B.

 

3.2Party A shall instruct and supervise the school in accordance with applicable
laws.

 

4.Management of Assets

 

4.1Party A shall provide, free of charge, the fixed and current assets of the
school (excluding the 4 acres of land on the mountain within the school) to
Party B for teaching purpose.

 

4.2With the prior consent from Party A, Party B shall have the right to
deconstruct and transform the existing buildings and build new houses on the
campus along with the development of the school.

 

4.3Party B shall have the ownership, use and mortgage right to the newly
requisitioned land under its name and all assets funded by Party B on the land.

 

4.4Party B shall return back all current and fixed assets of the school
(including the 3.3 acres of land allocated by Party A around the school gate and
the newly built and transformed buildings by Party B) to Party A when the term
expires.

 

5.Personnel and Labor-Capital Management

 

5.1The school shall retain all the regular enlisted staff members before June
30, 2011. As to those staff members who intend to leave the school or is
dismissed by Party B by reason of work after June 30, 2010, Party A shall be
responsible for their arrangement. Party A shall ensure that the status and
nature of retained staff remain unchanged, and that the wages of them continue
to be paid by Party A.

 

5.2Party A shall keep its headcount subsidy to the school unchanged. After the
school-running cooperation begins the number of on-the job staff shall become
55. Party A shall be responsible for the vacant on-the- job staff position.
Party B shall be responsible for the employment of non-permanent staff.

 

5.3Party B shall manage teaching staff members in accordance with applicable
laws and meanwhile enjoy the independent assessment and dismissal right to the
staff. As to on-the-job staff members of the school, they will continue to be
employed for the first year, and after the first year, if Party B wants to
dismiss any staff members unsuitable for their job, the number of on-the-job
staff dismissed by Party B shall not exceed 2 persons.

 

 

 

 

5.4Party B shall guarantee the legal rights and interests of all staff members
and accept the supervision of the school Staff Representative Group. Party B
shall establish school communist party organization and mass organizations
including workers’ union, young people league and women group to maintain the
stable development of the school Party A and Party B shall ensure the timely
payment of wages of all administrative staff (including retired staff) and
teaching staff (excluding dismissed staff) and gradually increase their wage
along with the development of the school. Party A shall be responsible to pay
the wages and welfares of school retired teaching staff and Party B shall
provide Party A with RMB 100,000 for such payment.

 

6.Term of Cooperation

 

20 years, from April 8, 2009 to June 30, 2029. When the term expires, Party A
and Party B shall liquidate the school and finish the handing-over of the
school, and then their rights and obligations shall terminate. If the
cooperation is to be extended, Party B shall have the priority.

 

7.Rights and Obligations of Party A and Party B

 

7.1Rights and Obligations of Party A

 

7.1.1Party A shall reserve 82.4 acres of land in the peripheral area of the
School for its development in accordance with the School Development Plan, and
guarantee the School has enough land areas in its gradual expansion plan of the
scale. The land area and price shall be agreed upon separately.

 

7.1.2Party A agrees to transfer the state-owned land on the mountain behind the
School to Party B. The price shall be agreed upon separately.

 

7.1.3Any tax imposed by Party A on Party B shall be charged based on the
policies concerning preferential tax and exemption equivalent to public schools.

 

7.1.4Party A shall be responsible for free allocation of 3.3 acres of land from
the School gate to the Shaohe River side and the buildings on the land (the
ownership of the land and buildings on it belongs to Party A) for Party B’s use.

 

7.1.5Party A shall be responsible to promptly repair and construct water pipe,
electricity and roads outside the School wall in line with the needs of Party B.

 

7.1.6Party A shall guarantee the School enjoys the same student recruitment
policy with any state-owned senior high schools in the area, and be responsible
for the student recruitment task.

 

7.1.7Party A shall not approve the establishment of new vocational educational
schools (including training organizations) during the jointly-running
cooperation period.

 

7.1.8All the policy-based funds Party A applies for and obtains from the
superior authorities in the name of the School shall be deposited into the
account opened by Party A and Party B and be used for the development and
construction of the School. Party A shall have the supervision right over the
funds and shall not withhold or embezzle it.

 

7.1.9All the policy-based funds Party A applies for and obtains from the
superior authorities in the name of “Shaoshan City Vocational education Center”
shall be used for the construction of “Shaoshan City Vocational Education
Center”.

 

7.1.10Party A shall be responsible to resolve remaining problems of the School
before the cooperation, including the debts of the school before the cooperation
(the amount of the debts shall be subject to the auditing results) which shall
be repaid first from the funds Party A applies for and obtains from the superior
authorities and the funds Party A itself allocates for the developments of
vocational education.

 

7.1.11Party A shall positively optimize the environment of the School to
guarantee its development.

 

7.1.12Party A shall assist and support Party B for the building of “Shaoshan
Modern Vocational School”.

 

7.1.13Party A shall have the right to withdraw all the assets owned by it
(including the newly-built and enlarged houses invested by Party B on the land
owned by Party A) if Party B cannot guarantee 3,000 enrolled students in the
School for three consecutive years.

 

7.1.14Party A shall support all sorts of legal financing activities undertaken
by Party B.

 

 

 

 

7.2Rights and Obligations of Party B

 

7.2.1Party B shall reach the objective of school-running cooperation.

 

7.2.2Party B shall move the headquarter of Party A to Shaoshan City.

 

7.2.3Party B shall enjoy the right of independent operations, management,
personnel appointment, capital accumulation and 100% profit distribution.

 

7.2.4Party B shall be responsible for recommending qualified students to be
employed and warrant the employment rate to be above 96% with two-year track
management.

 

7.2.5Party B shall ensure that national grant-aided student can get their aid on
time without any withhold and embezzlement by Party B.

 

7.2.6Party B shall invest more than RMB 60 million into the school with no less
than RMB 10 million in the first year and no less than RMB 30 million within the
first three years.

 

7.2.7Party B shall ensure that the number of students in school will reach 6,000
in three years with more than 3,000 students in school at the end of the first
year.

 

7.2.8Party B shall actively build “Shaoshan Modern Vocational Technical School”
and make efforts to complete the application procedure within five years.

 

7.2.9Party B shall make its due contribution to the establishment of “Shaoshan
Vocational Education Center”.

 

7.2.10Party B shall not have any kind of cooperation in relation to the assets
owned by Party A with any other organizations and person without the prior
consent of Party A.

 

8.Charge Standard

 

The charge standard will be determined by Party B pursuant to relevant policies,
school costs and combining with actual income status of local residents, and
will be reported to price authorities for review and approval.

 

9.Liability for Breach of Contract

 

Party A and Party B shall fulfill their respective duties and obligations in
accordance with the Contract Law. Either party breach any relevant terms of this
Agreement, the defaulting party shall pay RMB 3,000,000 to the other party as
the penalty for breach of contract in addition to the undertaking of due legal
liabilities and actual economic loss of the other party.

 

10.Supplemental Rules

 

10.1This Agreement will become effective after Party A and Party B set their
hands and seal.

 

10.2This Agreement is printed in four (4) duplicate copies. Each party keeps two
(2) copies.

 

10.3The two parties may make supplemental agreements for matters covered herein.
All such supplemental   agreements shall have legal effect.

 

Party A: The People’s Government   Party B: Hunan Oya Education   of Shaoshan
City   Technology Co., Ltd.   (Stamp)   (Stamp)           Legal Representative:
Zhenhua Xie   Legal Representative: Guangwen He   Date: March 30, 2009   Date:
March 30, 2009  

 

 

